Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux).
Regarding claim 1, the limitation “A system comprising … a portable display device comprising a display unit for displaying a virtual object to a user and a photographing unit that photographs a predetermined real space … wherein the portable display device renders the virtual object in a superimposed fashion on the predetermined real space, viewed by the user via the display unit” is taught by Gruber (Gruber describes a system for rendering virtual objects into real scenes photographed by a mobile device (e.g. abstract, paragraph 34), where the display device includes a display and a camera (paragraph 14).)
The limitation “the portable display device is configured to: store point cloud data, obtained in advance, of real objects located in the predetermined real space, wherein the point cloud data constitutes three-dimensional shape elements each having three-dimensional position information” is taught by Gruber in view of Newcombe (Gruber, e.g. paragraph 20, describes performing surface reconstruction using the acquired depth data, stored in a voxel volume, and further incorporates Newcombe by reference, cited as an exemplary surface reconstruction technique which can be used.  Further, Newcombe, section 3.2 describes the depth data as depth maps from each captured image, indicating that each depth map corresponds to a set of points, i.e. point cloud data.  The surface reconstruction based on the point cloud data is obtained in advance, i.e. the surface reconstruction is generated prior to performing the virtual object rendering over the video of the real scene, as described in paragraph 34.  It is 
The limitation(s) “a server … image acquisition devices that acquire images individually from a plurality of fixed points where a region is photographed in the predetermined real space … store a table in which two-dimensional position information of each pixel of the images acquired by the image acquisition devices is associated with the point cloud data” is not explicitly taught by Gruber (Gruber, paragraph 20, indicates the use of Newcombe’s KinectFusion technique, and further indicates that other well-known reconstruction techniques could be used, but does not explicitly mention the use of reconstruction techniques relying on fixed acquisition devices.)  However, this limitation is taught by Maimone in view of Izadi (Maimone describes an improvement to KinectFusion to support dynamic scenes with fixed camera arrays (e.g. abstract, section 2, paragraph 4), which includes using fixed precalibrated camera poses (section 4.2, paragraph 7).  Maimone cites Izadi (section 4.2, paragraph 1), which describes the same KinectFusion system described by Newcombe (Izadi, section GPU Implementation, paragraph 1, referring to Newcombe as disclosing a full formulation of the method).  Maimone stores the position of each camera in the array relative to the scene (section 4.2, paragraph 7), which is used with the depth map for each camera to calculate vertices in the global coordinate system for each pixel u of the camera for a given point in time (Izadi, section Depth Map Conversion), i.e. the vertex map stores the 3D coordinate of each pixel, where the 3D coordinates are associated with the voxel grid elements (Izadi, section Volumetric Integration, paragraph 3).  Izadi indicates this is performed using the depth map of each camera, i.e. Di(p) in the pseudocode of listings 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system to incorporate Maimone’s fixed camera array surface reconstruction technique in order to allow Gruber’s system to interact with a larger dynamically tracked volume (Maimone, section 3, paragraph 1 indicates support for a 26.5 cubic meter capture volume, whereas Newcombe, section 6, paragraph 3, suggests a practical limit of 7 cubic meter capture volume for the original KinectFusion system), as well as support dynamic color changes in the tracked volume (Maimone, section 4.2, paragraphs 7-11).  In the combination, Gruber’s mobile device would use Maimone’s surface reconstruction based on fixed camera arrays substituted for Newcombe and Izadi’s original KinectFusion technique (Gruber, paragraph 20), including determining dynamic color values as taught by Maimone, and performing photometric registration as taught by Gruber (paragraph 34), and could access the surface reconstruction data from Maimone’s processing device (section 3, paragraph 1), i.e. a server comprising the claimed three-dimensional-space data and two-dimensional table(s).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, to use a high resolution model constructed in a pre-processing step as taught by Molyneaux, which in turn allows for additional application improvements as taught by Molyneaux, e.g. paragraphs 51-61.
The limitation “map, using the table, color information of one or more pixels of the images acquired by the image acquisition devices to the three-dimensional shape elements of the point cloud data; update the color information of the three-dimensional 
The limitation “determine a position of the portable display device and a photographing direction of the photographing unit” is taught by Gruber (paragraph 28, “As illustrated, the surface reconstruction from 218 in FIG. 2 is used to obtain a pose estimation 220 and a ray cast 221 for the camera relative to the environment with six degrees of freedom (6 DOF) for each camera frame. The surface reconstruction from 218 serves as a three-dimensional (3D) reconstruction of the environment that is used to track the pose thereby eliminating the need for any prior knowledge of the environment such as a 2D planar tracking target, a previously created 3D tracking 
The limitation “generate virtual illumination information for the virtual object to be rendered based on the color information and three-dimensional position information of the three-dimensional shape elements” is taught by Gruber (paragraph 3, “Estimated lighting conditions for the environment are generated based on the surface reconstruction and the illumination data. For example, the surface reconstruction may be used to compute the possible radiance transfer, which may be compressed, e.g., using spherical harmonic basis functions, and used in the lighting conditions estimation. A virtual object may then be rendered based on the lighting conditions. Differential rendering may be used with lighting solutions from the surface reconstruction of the environment and a second surface reconstruction of the environment combined with the virtual object.”  Gruber describes estimation of lighting conditions in the real environment using the surface reconstruction in paragraphs 21-26, and using the estimated lighting conditions to render a virtual object for compositing onto the video frames captured by the camera in paragraphs 27-33.)
The limitation “render the virtual object on the display unit based on the position of the display device, the photographing direction of the photographing unit, and the virtual illumination information” is taught by Gruber (Paragraphs 27-33 describe using the surface reconstruction, the SH coefficients and estimated lighting conditions to render the virtual object over the video frame on the basis of the pose of the camera relative to environment (paragraphs 28,29,31) and the SH coefficients and estimated 
Regarding claim 2, the limitation “wherein the server or the portable display device generates, as virtual illumination information for the virtual object to be rendered, virtual illumination information on the individual faces of a virtual polyhedron accommodating the virtual object to be rendered based on the color information and three-dimensional position information of the three-dimensional shape elements” is taught by Gruber (paragraph 34, “The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction. … Illumination data of the environment is generated from at least one video frame (308), e.g., as illustrated by illumination 216 in FIG. 2. The illumination data may be generated by converting at least one video frame into intensity components and color components and using the intensity components to produce the illumination data. … The estimated lighting conditions in the environment are generated in each video frame based on the surface reconstruction and the illumination data (310), e.g., as illustrated by light estimation 226 in FIG. 2. The lighting conditions may be estimated by generating a radiance transfer for the environment based on the surface reconstruction and generating a compressed transfer function of the radiance transfer, e.g., by projecting the radiance transfer into spherical harmonics basis functions. The light conditions may then be estimated using the compressed transfer function of the radiance transfer and the illumination data to estimate the lighting conditions. A virtual object is rendered over the video frames based on pose and the lighting conditions (312), e.g., as illustrated in FIG. 3.”  Gruber describes 
Regarding claims 7, 9-11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 13, the limitation “wherein the image acquisition devices are stationary cameras disposed around the predetermined real space” is taught by Gruber in view of Maimone and Molyneaux (Both Maimone, e.g. section 3, paragraph 1, and Molyneaux, e.g. figure 8, paragraph 64, teach that the image acquisition devices are camera disposed around the predetermined real space.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux) as applied to claim 1 above, and further in “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura).
Regarding claim 3, the limitation “wherein the portable display device further includes position and orientation sensors” is taught by Gruber (paragraph 34, “The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction. The pose may also be determined, e.g., using an image and a known model of the real-world. If desired, additional data may be used to assist in determining the pose, such as inertial sensor data from, e.g., accelerometers, gyroscopes, magnetometers, etc.”)
The limitation “wherein the server or the portable display device considers a position of the display device and a photographing direction of the photographing unit, acquired by the position and orientation sensors, as a provisional user environment, obtains, from the server or the portable display device, the three-dimensional shape elements that can be photographed by the photographing unit at positions and in directions within a predetermined range from the provisional user environment, and determines the position of the display device and the photographing direction of the photographing unit based on the color information and three-dimensional position information of the obtained three-dimensional shape elements and the photographed image of the predetermined real space” is not explicitly taught by Gruber (paragraph 34 mentions the use of position and orientation sensors to aid in pose determination, but does not disclose details thereof.)  However, this limitation is suggested by Ventura (Ventura describes a system for global localization of a handheld device for the purpose of augmented reality (e.g. abstract), which functions by having the client begin point 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to further incorporate Ventura’s localization technique in order to extend the supported volume of Maimone’s surface reconstruction to include multiple rooms while still efficiently performing the localization, i.e. each room could be a cell partition (section 5.4, paragraph 2), and multiple rooms could be monitored by Maimone’s fixed camera arrays for surface reconstruction, such that Ventura’s localization technique would allow a mobile device to quickly determine its pose with respect to the multiple room model.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux) further in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura).
Regarding claim 6, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 3 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux) as applied to claim 1 above, and further in view of “Online Structure Analysis for Real-Time Indoor Scene Reconstruction” by Yizhong Zhang, et al. (hereinafter Zhang).
Regarding claim 4, the limitation “wherein the three-dimensional shape elements are meshes constituted of polygons created based on point cloud data, obtained in advance, of the real objects located in the predetermined real space” is not explicitly taught by Gruber in view of Newcombe, Izadi, and Maimone (Maimone, e.g. section 4, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to further incorporate Zhang’s KinectFusion improvement in order to improve the robustness and accuracy of the reconstruction and supplement the voxel data with mesh objects and planar elements, and also because it is an improvement of the KinectFusion reconstruction technique that is the basis of the surface reconstruction used in the references.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view Molyneaux) in view of U.S. Patent Application 2016/0210787 (hereinafter Chu).
Regarding claim 5, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that there is no server, and all of the parts are elements of the display device, and in the claim 1 rejection, Maimone’s server is a separate device from Gruber’s mobile display device.  However, this limitation is suggested by Chu (Chu describes a similar system for performing augmented reality using a surface reconstruction from a fixed camera array (e.g. abstract, paragraphs 21, 22, 25), and suggests that using a single device for performing computing operations and display/capture operations (paragraph 21, “In one example, the combination of the computer 20 and the display device 10 is a desktop computer, a workstation or a notebook computer. In another example, the combination of the computer 20 and the display device 10 is a mobile phone or a tablet computer.”) is an obvious alternative embodiment to the use of a separate computer and display device (“In still another example, the computer 20 and the display device 10 are two independent devices. For example, the computer 20 is the mobile phone or computer of one user, and the display device 10 is the mobile phone or computer of another user.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to use a single device for computing and display operations as suggested 
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that the operations are all performed by the server rather than the display device, and all of the parts are elements of the display device, and in the claim 1 rejection, Maimone’s server is a separate device from Gruber’s mobile display device, with each performing some of the claimed operations.  However, this limitation is taught by Chu (Chu describes an analogous system for performing augmented reality using a surface reconstruction from a fixed camera array (e.g. abstract, paragraphs 21, 22, 25), and teaches that in a system using two devices for performing computing operations and display/capture operations, the first device may perform all of the computing operations and the second device may merely perform display and capture operations (“In still another example, the computer 20 and the display device 10 are two independent devices. For example, the computer 20 is the mobile phone or computer of one user, and the display device 10 is the mobile phone or computer of another user.”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to use the first (server) device for computing operations and the second (mobile) device for display operations as taught by Chu in an analogous augmented reality system, which would further have the benefit of allowing a stationary computer to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0160235 A1 (hereinafter Norland).
	Regarding claim 12, the limitations “a three-dimensional laser scanner configured to acquire a 360 degree measurement of the predetermined real space, wherein the point cloud data is created using the 3D laser scanner simultaneously with the images acquired by the image acquisition devices” is partially taught by Gruber in view of Maimone and Molyneaux (As discussed in the claim 1 rejection above, Maimone teaches creating the point cloud data by capturing images of the real space, and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to use Norland’s 360 degree rotating laser scanner as one of the depth cameras in Maimone’s fixed camera array surface reconstruction technique, because Molyneaux suggests that the fixed cameras may have different depth sensing technologies, and Norland suggests an observation area can be monitored using both stationary viewpoint cameras, analogous to Maimone’s Kinect sensors, together with a rotating laser scanner for capturing a color and range panorama.  In the combination, Norland’s rotating laser scanner(s) would provide color and depth data to be .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0271625 A1 (hereinafter Gruber) in view of “KinectFusion: Real-Time Dense Surface Mapping and Tracking” by Richard A. Newcombe, et al. (hereinafter Newcombe) in view of “Real-Time Volumetric 3D Capture of Room-Sized Scenes for Telepresence” by Andrew Maimone, et al. (hereinafter Maimone) in view of “KinectFusion: Real-Time 3D Reconstruction and Interaction Using a Moving Depth Camera” by Shahram Izadi (hereinafter Izadi) in view of U.S. Patent Application 2012/0194517 A1 (hereinafter Molyneaux) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2013/0141421 A1 (hereinafter Mount).
	Regarding claim 14, the limitation “wherein the portable display device is a head mounted display that provides the user with a mixed reality space comprising the predetermined real space and a virtual space comprising the virtual object; and wherein the virtual illumination information is used by the head mounted display to determine global illumination changes in the mixed reality space based on changes in a state of light in the predetermined real space” is partially taught by Gruber (As noted in the claim 1 rejection above, Gruber describes, e.g. paragraphs 27-33, using the surface reconstruction, the SH coefficients and estimated lighting conditions to render the virtual object over the video frame on the basis of the pose of the camera relative to environment (paragraphs 28,29,31) and the SH coefficients and estimated lighting conditions (paragraphs 30, 32,33), where rendering includes accounting for both diffuse 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber’s augmented reality system, incorporating Maimone’s fixed camera array surface reconstruction technique, using a high resolution model constructed in a pre-processing step as taught by Molyneaux, to use Mount’s head mounted display device as the mobile device of Gruber’s system, because Gruber indicates, e.g. paragraph 15, that any compatible device capable of performing the necessary functions can be used as the mobile device, and Mount’s head mounted display device is intended for use in an augmented reality system such as Gruber’s, and therefore could be used as Gruber’s mobile device.



Response to Arguments
Applicant’s arguments, see pages 16-17, filed 10/7/20, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103(a) in view of Gruber, Maimone, Newcombe, Izadi, and others have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Molyneaux, who teaches the use of a high resolution model constructed as a pre-processing step.
Applicant's arguments filed 5/21/20 have been fully considered but they are not persuasive.
Applicant’s remarks, pages 12-16, argue a distinction from the voxel surface reconstruction of KinectFusion based techniques, on the basis of claiming “point cloud data”.  However, the claim limitation is not merely recite “point cloud data”, per se, but defines the point cloud data as constituting “three dimensional shape elements each having three-dimensional position information”.  While Applicant’s remarks then cite wikipedia for definitions of the claimed terms, on page 14 of the remarks, Applicant’s own disclosure makes it clear that the claimed “three-dimensional shape elements each having three-dimensional position information” may be voxels, e.g. paragraphs 13, 72, 73, 76, 80, 71, figure 6D, etc.  Further contradicting Applicant’s asserted distinction based on the citation of wikipedia asserting that the claimed point cloud data is “a set of data points in space”, is that depending claim 4 explicitly requires that said shape elements are meshes constituted of polygons created based on the point cloud data, i.e. the claimed “point cloud data” which “constitutes three-dimensional shape elements each having three-dimensional position information” could not be interpreted as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT BADER/           Primary Examiner, Art Unit 2619